DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for benefit under 35 U.S.C. 119 (e) based on provisional application 63/081984 filed in the United States on September 23, 2020.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 12/15/2021 has been considered as to the merits.

Drawings
The drawings are objected to because: 37 CFR 1.84 (b) explains: Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph.  The photographs submitted by applicant have areas of dark shading making details difficult to discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardwick (4,645,167).  With respect to claim 1, Hardwick discloses a caddy for a seat (14) where the seat is connected to a base (24) by a shaft (22), said caddy comprising: an arm (52) extending along a length between proximal and distal ends; and a coupling device (28) adjacent to the proximal end of the arm wherein the coupling device is configured to mate with the shaft (22) of the base (24) to which the seat is connected.  With respect to claim 7, an adapter (30) for connecting the coupling device to the shaft of the base.  With respect to claim 9, further comprising a platform (54) adjacent a distal end of the arm.  With respect to claim 10, the platform has a vertically extending side and a substantially horizontal surface connected to said vertical extending side wherein the vertical extending side is connected to the arm approximate the distal end of the arm.  With respect to claim 11, the platform includes a connector (58) attached to the platform.  With respect to claim 12, one or more connectors (58) and (70) connected to the arm adjacent to the distal end of the arm.  With respect to claim 13, at least one of the connectors is a quick disconnect connector via thumb screw (66).  With respect to claim 14, one or more cup holders (78) connected to the arm adjacent to the distal end of the arm.  With respect to claim 15, further comprising one or more horizontal trays (76) connected to the arm adjacent to the distal end of the arm.  With respect to claim 16, the coupling device is rotatable connected to the shaft of the base (and secured into a fixed position at (50).  With respect to claim 18, a caddy for a seat where the seat is connected to a base by a shaft, said caddy comprising: an arm (52) extending along a length between proximal and distal ends; and a coupling device (28) adjacent to the proximal end of the arm, wherein the coupling device (28) is configured to mate with the shaft (22) of the base (24) to which the seat (14) is connected and is rotatable about the shaft when set screw (50) is loosened.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwick (4,645,167) in view of Ozols (4,852,499).  As disclosed above, Hardwick discloses all claimed elements with the exception of a coupling device that has a bore extending therethrough.  Ozols teaches a coupling device (35)(50(51) for connecting an arm (47) to a base (42) having a shaft (45) and a downward extending shaft (45).  The coupling device has a bore extending therethrough and is configured to receive a shaft (45) therethrough.  It would have been obvious to modify the coupling device disclosed by Hardwick to have first and second opens ends and a bore extending all the way therethrough as taught by Ozols since such a connection helps avoid “pinch points” where dirt and debris, or a user’s fingers, can be caught.   With respect to claim 4, Hardwick, as modified, does not disclose the specifically claimed dimension of approximately 1.75 inches.  Such a dimension would appear to be a matter of design choice dependent upon the size of the base shaft and seat shaft and would require only routine experimentation to modify the caddy to fit seat support shafts of varying sizes. 

Claim(s)  8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwick (4,645,167) in view of Ozols (4,852,499) in further view of McGrath (4,997,209).  Hardwick, as modified, discloses all claimed elements with the exception of an adapter having a second body and a bore.  McGrath teaches a universal adapter which can be used to connect two tubular members of different sizes.  Using an adapter, as taught by McGrath, would enable the caddy to be used on base shafts of different sizes making the system more adaptable to various seating systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McGuffin (11,149,904); Jelinek (US 2020/0015468); O’Hagan (US 2018/0110335) and David (US 2015/0289494).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636